Case: 15-11204      Document: 00513660954         Page: 1    Date Filed: 09/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-11204                                  FILED
                                  Summary Calendar                        September 1, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NICHOLAS SCOTT SIDES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-136-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Nicholas Scott Sides appeals his guilty plea conviction and his 120-
month sentence of imprisonment for being a felon in possession of a firearm.
See 18 U.S.C. §§ 922(g), 924(a)(2).          The Government moves for summary
affirmance and, alternatively, for an extension of time to file its brief.
       There is no merit to Sides’s contention that the use of a prior felony
conviction both as the necessary predicate for his felon-in-possession offense


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11204    Document: 00513660954     Page: 2   Date Filed: 09/01/2016


                                 No. 15-11204

and to increase his criminal history category constitutes double counting
prohibited by the Sentencing Guidelines. “[T]he Guidelines do not prohibit
double counting except when the particular Guideline at issue expressly does
so.” United States v. Luna, 165 F.3d 316, 323 (5th Cir. 1999). In United States
v. Hawkins, 69 F.3d 11, 14-15 (5th Cir. 1995), we held that the Guidelines
permit the district court to consider a defendant’s prior felony convictions in
calculating both his offense level under U.S.S.G. § 2K2.1(a)(1) and his criminal
history category. “Because one of the elements of the crime of possession of a
firearm under § 922(g)(1) [is] that the defendant have a prior felony conviction,
one of [the defendant’s] convictions must be used in calculating his offense
level.” Id. at 15.
      Sides correctly acknowledges that United States v. Alcantar, 733 F.3d
143, 145-46 (5th Cir. 2013), forecloses his argument, based on Nat’l Fed’n of
Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012) (NFIB), that § 922(g) is
unconstitutional facially and as applied to him because it regulates conduct
that falls outside of the Government’s power to regulate commerce. As we
explained, NFIB “did not address the constitutionality of § 922(g)(1), and it did
not express an intention to overrule the precedents upon which our cases-and
numerous other cases in other circuits-relied in finding statutes such as
§ 922(g)(1) constitutional.” Alcantar, 733 F.3d at 146.
      Finally, Sides correctly concedes that our decision in United States v.
Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), forecloses his argument that his
charging document fails to allege the proper mens rea for a felon-in-possession
offense.   In United States v. Rose, 587 F.3d 695, 705 (5th Cir. 2009), we
explained that Dancy is still good law even after the Supreme Court’s decision
in Flores-Figueroa v. United States, 556 U.S. 646 (2009), on which Sides relies.
Sides asserts that Dancy should be overruled, but one panel of this court may



                                       2
    Case: 15-11204    Document: 00513660954     Page: 3   Date Filed: 09/01/2016


                                 No. 15-11204

not overrule the decision of another absent a superseding en banc or Supreme
Court decision. United States v. Lipscomb, 299 F.3d 303, 313 & n.34 (5th Cir.
2002).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED, and its alternative motion for
an extension of time to file its brief is DENIED.




                                       3